Citation Nr: 1328339	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  13-04 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1961 until May 
1964 and from April 1969 to July 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a January 2011 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.  

Bilateral hearing loss and tinnitus are on appeal.  In a 
January 22, 2013 VA-9 form from the Veteran's 
representative, only tinnitus was appealed.  However, a 
January 28, 2013 VA-9 form directly from the Veteran himself 
indicated an election to appeal all issues, as Box A in 
Section 9 is checked.  In the representative's August 2013 
Informal Hearing Presentation (IHP), both hearing loss and 
tinnitus are addressed.  When there is ambiguity as to a 
Veteran's substantive appeal, the Board is directed to seek 
clarification from the Veteran.  See Evans v. Shinseki, 25 
Vet. App. 7, 14 (2011).  Here, we have conflicting VA-9 
forms and an IHP.  The Board could seek clarification, but 
that would be an unnecessary delay.  Instead, the Board 
chooses to read the Veteran's filings liberally, choosing to 
put all issues in appellate status.  Id.  Furthermore, in 
Percy v. Shinseki, the Court of Appeals for Veterans Claims 
(Court) held that the Board taking actions that would lead 
the Veteran to believe an issue is on appeal would waive 
objections to the timeliness of the filing of a VA-9.  Percy 
v. Shinseki, 23 Vet. App. 37, 45-46 (2009).  Similarly, the 
Board concludes that action taken by a Veteran's 
representative that lead a Veteran to believe an issue is on 
appeal waive any differences in the representative's VA-9 
form.   Percy, in conjunction with Evans, allows the Board 
to conclude that it must read the Veteran's filings 
liberally and may choose the broader interpretation of the 
filed forms, so long as this reading is not detrimental to 
the Veteran.  Therefore, hearing loss and tinnitus are on 
appeal.  

The Veteran requested a Travel Board hearing in his January 
2013 VA-9 form.  However, this request was withdrawn when 
the Veteran communicated that he no longer wanted a hearing 
in a May 2013 letter, which he later confirmed in June 2013.  
38 C.F.R. § 20.705(e) (2012).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds it necessary to remand for further 
development of the case.  

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  In the instant case, such measurements could not be 
found or appropriately applied to § 3.385.  

The record shows that neither VA examiner was able to 
produce a reliable finding, such that neither a diagnosis 
nor etiology of hearing loss could be rendered.  At the 
November 2012 examination, the examiner stated that she 
could not test any of the required frequencies and therefore 
could not obtain an average puretone threshold average for 
either ear.  She stated that she could not do so because the 
"[v]olunteered thresholds were very inconsistent with speech 
reception thresholds in both ears, indicating a great degree 
of non-organicity in thresholds."  She was able to obtain 
Maryland CNC speech discrimination scores, but deemed them 
inappropriate to use because of language difficulties, 
cognitive problems and inconsistency in the scores.  At the 
February 2011 examination, the examiner was similarly unable 
to produce results upon which he could base a diagnosis.  He 
noted that he could not obtain reliable results for either 
the Maryland CNC test or puretone threshold test and 
therefore he could not make a diagnosis of hearing loss.  

As one Maryland CNC speech discrimination score suggests the 
presence of hearing loss, and considering the fact that the 
puretone threshold results were unreliable in part due to 
language and cognitive difficulties, the Board finds that 
one more attempt to obtain valid scores should be made.  See 
Barr v. Nicholson, 21 Vet. App. 303, 310-311 (2007)  (once 
the VA undertakes the effort to provide an examination, it 
must provide an adequate one).  

The November 2012 examiner denied tinnitus based on the 
Veteran's statement that it began 10 years ago, almost 40 
years after service.  However, she did not discuss her 
rationale, rather only the gap between service and the onset 
of the disability.  VA must consider lay evidence.  The 
absence of contemporaneous medical documentation may go to 
the credibility and weight of Veteran's lay testimony, but 
the lack of such evidence does not, in and of itself, render 
the lay testimony incredible.  See Buchanan v. Nicholson, 
451 F.3d 1331, 1336 (Fed. Cir. 2006).  Here, the Veteran 
provided other records that suggest he had in-service 
exposure to loud noises and he also provided lay statements 
concerning the onset of his tinnitus in service.  Therefore, 
we must remand for reexamination, including an opinion with 
full rationale for its conclusion.  

The Board finds that the development is insufficient for the 
purpose of determining whether the Veteran has a current 
hearing loss disability and tinnitus.  As the Board may not 
rely on its own unsubstantiated medical opinions, a remand 
is required.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
To make the determination, VA must provide another 
examination to include audiometry and Maryland CNC speech 
discrimination findings and an opinion as to the etiology of 
any diagnosed hearing disability.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
audiology examination by a medical 
professional with sufficient expertise to 
determine the nature and etiology of any 
currently present bilateral hearing loss and 
tinnitus disabilities.  This test should 
include audiometry and Maryland CNC speech 
discrimination findings.  Based on these 
results, historical records and medical 
principles, the medical professional must 
render an opinion as to: 
(a)  Whether the Veteran has a hearing 
loss disability recognized for VA 
purposes under 38 C.F.R. § 3.385 or 
tinnitus; and
(b)  Whether any diagnosed hearing loss 
disability or tinnitus is at least as 
likely as not (at least a 50 percent 
probability) causally or etiologically 
related to the Veteran's service, 
keeping in mind the Veteran's service 
as a light weapons infantryman and an 
armor crewman.  

A clear rationale for all opinions is 
required.  If the examiner again determines 
that testing cannot conclusively diagnose a 
hearing loss disability, the examiner should 
so state, and discuss the reasons believed 
to be causing any unreliable test results.  

2.  When the development requested has 
been completed, the claim should again 
be reviewed by the RO on the basis of 
additional evidence.  If the benefits 
sought are not granted, the Veteran and 
his representative should be furnished 
a supplemental statement of the case 
and be afforded reasonable opportunity 
to respond before the record is return 
to the Board for review.  

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).

